

SPIRIT REALTY CAPITAL, INC.

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this Agreement”), dated as of March 25, 2015, is
entered into by and between Spirit Realty Capital, Inc., a Maryland corporation
(including any successors and/or assigns, the “Company”) and Phillip D. Joseph,
Jr. (the “Employee”).


RECITALS


WHEREAS, as of the Effective Date, the Company desires to employ the Employee as
Executive Vice President and Chief Financial Officer of the Company, and to
enter into an agreement embodying the terms of such employment; and
WHEREAS, the Employee desires to accept such employment with the Company,
subject to the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.EMPLOYMENT TERM. The Company agrees to employ the Employee pursuant to the
terms of this Agreement, and the Employee agrees to be so employed, for a term
commencing on April 20, 2015 (the “Effective Date”) and ending on the third
(3rd) anniversary of the Effective Date. On the third (3rd) anniversary of the
Effective Date and on each anniversary thereof, the term of this Agreement shall
be automatically extended for successive one (1)-year periods; provided,
however, that the Company, on the one hand, or the Employee, on the other hand,
may elect not to extend this Agreement by giving written notice to the other
party at least thirty (30) days prior to any such anniversary date.
Notwithstanding the foregoing, the Employee’s employment hereunder may be
earlier terminated in accordance with Section 6 hereof, subject to the
provisions of Section 7 hereof. The period of time between the Effective Date
and the termination of the Employee’s employment hereunder shall be referred to
herein as the “Employment Term.”
2.POSITION AND DUTIES.
(a)GENERAL. During the Employment Term, the Employee shall serve as Executive
Vice President and Chief Financial Officer of the Company. In this capacity, the
Employee shall have the duties, authorities and responsibilities commensurate
with the duties, authorities and responsibilities of persons in similar
capacities in similarly sized companies, and such other duties, authorities and
responsibilities as may reasonably be assigned to the Employee from time to time
that are not inconsistent with the Employee’s position with the Company. The
Employee shall report directly to the Company’s Chief Executive Officer.

 
1
 




--------------------------------------------------------------------------------



(b)OTHER ACTIVITIES. During the Employment Term, the Employee shall devote all
of the Employee’s business time, energy, business judgment, knowledge and skill
and the Employee’s best efforts to the performance of the Employee’s duties with
the Company, provided that the foregoing shall not prevent the Employee from (i)
with prior written notice to the Board of Directors of the Company (the
“Board”), serving on the boards of directors of non-profit organizations and,
with the prior written approval of the Board, other for-profit companies, (ii)
participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing the Employee’s passive personal investments
so long as such activities, in the aggregate, do not interfere or conflict with
the Employee’s duties hereunder or create a potential business or fiduciary
conflict.
3.BASE SALARY. During the Employment Term, the Company agrees to pay the
Employee a base salary at an annual rate of not less than $400,000 payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Employee’s Base Salary shall be subject to annual
review and may be increased from time to time by the Board (or a committee
thereof). The base salary as determined herein and increased from time to time
shall constitute “Base Salary” for purposes of this Agreement.
4.INCENTIVE COMPENSATION.
(a)    ANNUAL BONUS. During the Employment Term, the Employee shall be eligible
to receive an annual discretionary incentive payment under the Company’s annual
bonus plan as may be in effect from time to time (the “Annual Bonus”), based on
a target bonus opportunity equal to 100% of the Employee’s Base Salary (the
“Target Bonus”) and a maximum bonus opportunity of 150% of the Employee’s Base
Salary, upon the attainment of one or more pre-established performance goals
established by the Board (or a committee thereof) in its sole discretion. It is
expected that such performance criteria will be based on both financial and
non-financial goals, and may be set at any point during the calendar year (it
being intended that such criteria will be established during the Company’s
annual budgeting process). The Board (or a committee thereof) shall reserve the
right to adjust the applicable performance criteria during the calendar year (it
being understood that any such adjustment shall only be implemented, if, in the
reasonable judgment of the Board (or a committee thereof), it is determined to
be necessary to adapt to changing circumstances, and not with the intention of
increasing the difficulty of achieving the applicable performance criteria). The
Company expects that the Chief Executive Officer will formally review the
Employee’s performance at least annually in consultation with the Employee. The
Employee’s Annual Bonus for a calendar year shall be determined by the Board (or
a committee thereof) after the end of the applicable calendar year based on the
level of achievement of the applicable performance criteria, and shall be paid
to the Employee in the calendar year (but no later than March 15 of such
calendar year) following the calendar year to which such Annual Bonus relates at
the same time annual bonuses are paid to other senior executives of the Company,
subject to continued employment at the time of payment.
(b)    LONG-TERM INCENTIVE AWARDS. During the Employment Term, the Employee
shall be eligible to receive equity and other long-term incentive awards under
any applicable plan adopted by the Company. It is expected that the Employee
will receive annual long-

2



--------------------------------------------------------------------------------



term incentive awards reasonably consistent with persons in similar capacities
in similarly sized companies. It is expected that the target value of the
Employee’s annual long-term incentive awards will be 250% of his Base Salary. In
addition, subject to the approval by the compensation committee of the Board and
the Employee’s continued employment through the grant date, the Company will,
within 30 days following the Effective Date, grant to the Employee under the
Company’s 2012 Incentive Award Plan (i) an award of restricted shares of the
Company’s common stock with a value equal to $500,000 as of the Effective Date
(the “Restricted Stock Award”) and (ii) an award of Performance Shares with a
target number of Performance Shares equal to $500,000 as of the Effective Date
(the “Performance Share Award”). Subject to the Employee’s continued employment
with the Company through the applicable vesting date, 1/3rd of the Restricted
Stock Award shall vest on each of the first, second and third anniversaries of
March 1, 2015, and the Performance Period for the Performance Share Award shall
be January 1, 2015 through December 31, 2017. The terms and conditions of the
Restricted Stock Award shall be set forth in a separate award agreement in the
form attached hereto as Exhibit B (the “Restricted Stock Agreement”) and the
terms and conditions of the Performance Share Award shall be set forth in a
separate award agreement in the form attached hereto as Exhibit C (the
“Performance Share Award”), in each case, to be entered into by the Company and
the Employee.
5.EMPLOYEE BENEFITS.
(a)    BENEFIT PLANS. During the Employment Term, the Employee shall be entitled
to participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its employees generally,
subject to satisfying the applicable eligibility requirements, and except to the
extent such plans are duplicative of the benefits otherwise provided hereunder.
The Employee’s participation will be subject to the terms of the applicable plan
documents and generally applicable Company policies. Notwithstanding the
foregoing, the Company may modify or terminate any employee benefit plan at any
time.
(b)    VACATION TIME. During the Employment Term, the Employee shall be entitled
to four (4) weeks of paid vacation per calendar year in accordance with the
Company’s policy on accrual and use applicable to employees as in effect from
time to time.
(c)    BUSINESS AND TRAVEL EXPENSES. Upon presentation of reasonable
substantiation and documentation as the Company may specify from time to time,
the Employee shall be reimbursed in accordance with the Company’s expense
reimbursement policy, for all reasonable out-of-pocket business and travel
expenses incurred and paid by the Employee during the Employment Term and in
connection with the performance of the Employee’s duties hereunder.
(d)    ADDITIONAL BENEFITS.
(i)
In addition to the benefits described above in this Section 5, during the
Employment Term, the Company shall (i) pay for the premium payments incurred in
providing the Employee with a term life insurance policy during the Employment
Term in the amount of $2,000,000 and (ii) pay or reimburse the Employee for
actual, properly substantiated expenses incurred by the


3



--------------------------------------------------------------------------------



Employee in connection with an annual physical examination in an amount not to
exceed $2,000 annually.
(i)
In connection with the Employee’s relocation from Denver, Colorado, the Company
shall pay or reimburse the Employee for reasonable moving and relocation
expenses and costs, including transaction costs (but not losses, fix-up costs or
similar costs) involved with the sale of the Employee’s current principal
residence, reasonable commuting, lodging and temporary storage expenses during
the Employee’s relocation process such that the economic benefit is the same to
the Employee as if such payment or reimbursement was provided on a non-taxable
basis.

(ii)
The Company will also reimburse Employee for reasonable legal fees and expenses
incurred in connection with the review and negotiation of this Agreement.

6.    TERMINATION. The Employee’s employment and the Employment Term shall
terminate on the first of the following to occur:
(a)    DISABILITY. Upon ten (10) days’ prior written notice by the Company to
the Employee of a termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Employee to have performed
the Employee’s material duties hereunder after reasonable accommodation due to a
physical or mental injury, infirmity or incapacity for one hundred eighty (180)
days (including weekends and holidays) in any three hundred sixty-five (365)-day
period as determined by the Board in its reasonable discretion. The Employee
shall cooperate in all respects with the Company if a question arises as to
whether the Employee has become disabled (including, without limitation,
submitting to reasonable examinations by one or more medical doctors and other
health care specialists selected by the Company and authorizing such medical
doctors and other health care specialists to discuss the Employee’s condition
with the Company).
(b)    DEATH. Automatically upon the date of death of the Employee.
(c)    CAUSE. Upon a termination by the Company for Cause. “Cause” shall mean:
(iii)    the Employee’s willful misconduct or gross negligence in the
performance of the Employee’s duties to the Company or any of its subsidiaries;
(iv)    the Employee’s repeated failure to perform the Employee’s lawful duties
to the Company or any of its subsidiaries or to follow the lawful written
directives of the Board and/or the Chief Executive Officer (other than as a
result of death or physical or mental incapacity);
(v)    the Employee’s conviction of, or pleading of guilty or nolo contendere
to, a felony or any crime involving moral turpitude;

4



--------------------------------------------------------------------------------



(vi)    the Employee’s performance of any material act of theft, embezzlement,
fraud, malfeasance, dishonesty or misappropriation of the property of the
Company or any of its subsidiaries;
(vii)    the Employee’s use of illegal drugs that materially impairs the
Employee’s ability to perform the Employee’s duties contemplated hereunder;
(viii)    the Employee’s material breach of any fiduciary duty owed to the
Company or any of its subsidiaries (including, without limitation, the duty of
care and the duty of loyalty); or
(ix)    the Employee’s material breach of this Agreement or a material violation
of the Company’s (or any of its subsidiaries’) code of conduct or other written
policy pursuant to which the Employee would be subject to immediate dismissal.
Any determination of Cause by the Company will be made by a resolution approved
by a majority of the members of the Board (other than the Employee, as
applicable) and/or the Chief Executive Officer of the Company, provided that no
such determination may be made until the Employee has been given written notice
detailing the specific Cause event and a period of thirty (30) days following
receipt of such notice to present evidence that such event is not Cause, or to
cure such event (if susceptible to cure) to the satisfaction of the Board and/or
the Chief Executive Officer of the Company. Notwithstanding anything to the
contrary contained herein, the Employee’s right to cure shall not apply if there
are habitual or repeated breaches by the Employee and there has been a previous
opportunity to cure. Any notice of a termination for Cause as contemplated above
shall be made within ninety (90) days following the date on which the Company
first obtains actual knowledge of the circumstances alleged to constitute a
Cause event hereunder (it being understood that such circumstances may relate to
a period in excess of ninety (90) days or a pattern of behavior that extends
beyond a period of ninety (90) days).
(d)    WITHOUT CAUSE. Upon an involuntary termination by the Company without
Cause (other than for death or Disability).
(e)    GOOD REASON. Upon a termination by the Employee for Good Reason. “Good
Reason” shall mean the occurrence of any of the following events, without the
express written consent of the Employee, unless such events are fully corrected
in all material respects by the Company within thirty (30) days following
written notification by the Employee to the Company of the occurrence of one of
the reasons set forth below:
(i)    material diminution in the Employee’s duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law);
(ii)    relocation of the Employee’s primary work location by more than fifty
(50) miles from its then current location;
(iii)    the Company’s material breach of the Company’s obligations hereunder;
or

5



--------------------------------------------------------------------------------



(iv)    material diminution in the Employee’s Base Salary or Target Bonus.
The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, and actually terminate
employment within thirty (30) days following the expiration of the Company’s
cure period as set forth above. Otherwise, any claim of such circumstances as
“Good Reason” shall be deemed irrevocably waived by the Employee.
(f)    WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Employee to the Company of the Employee’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).
(g)    EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT. Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or the Employee pursuant to the provisions of Section 1 hereof.
7.    CONSEQUENCES OF TERMINATION.
(a)    DEATH. In the event that the Employee’s employment and the Employment
Term ends on account of the Employee’s death, the Employee or the Employee’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections 7(a)(i) through 7(a)(iii) hereof to be paid within sixty (60)
days following termination of employment, or such earlier date as may be
required by applicable law):
(i)    any unpaid Base Salary through the date of termination;
(ii)    reimbursement for any unreimbursed business expenses incurred through
the date of termination;
(iii)    any accrued but unused vacation time in accordance with Company policy;
(iv)    all other accrued and vested payments, benefits or fringe benefits to
which the Employee shall be entitled under the terms of any applicable
compensation arrangement or benefit, equity or fringe benefit plan or program or
grant or this Agreement (collectively, Sections 7(a)(i) through 7(a)(iv) hereof
shall be hereafter referred to as the “Accrued Benefits”); and
(v)    a payment for the Employee’s earned but unpaid Annual Bonus for the
calendar year prior to the calendar year in which the Employee’s termination
occurs based on actual results to the extent that such Annual Bonus has not been
paid prior to termination, payable in a single lump sum on the date on which
annual bonuses are paid to the Company’s senior executives generally for such
calendar year, but no later than March 15 of the calendar year in which the date
of termination occurs (the “Prior Year Bonus”); and
(vi)    a pro-rata portion of the Employee’s Annual Bonus for the calendar year
in which the Employee’s termination occurs based on actual results for such year
(determined by multiplying the amount of such bonus which would be due for the
full calendar year by a fraction, the numerator of which is the number of days
during the calendar year of termination that the

6



--------------------------------------------------------------------------------



Employee is employed by the Company and the denominator of which is three
hundred sixty-five (365)), payable in a single lump sum on the date on which
annual bonuses are paid to the Company’s senior executives generally for such
calendar year, but no later than March 15 of the calendar year following the
calendar year in which the date of termination occurs (such pro-rata portion
being hereinafter referred to as the “Pro-Rata Bonus”).
(b)    DISABILITY. In the event that the Employee’s employment and/or Employment
Term ends on account of the Employee’s Disability, the Company shall pay or
provide the Employee with the Accrued Benefits, the Prior Year Bonus, and the
Pro-Rata Bonus. The Prior Year Bonus shall be payable in a single lump sum on
the date on which annual bonuses are paid to the Company’s senior executives
generally for such calendar year, but no later than March 15 of the calendar
year in which the date of termination occurs. The Pro-Rata Bonus shall be
payable in a single lump sum on the date on which annual bonuses are paid to the
Company’s senior executives generally for such calendar year, but no later than
March 15 of the calendar year following the calendar year in which the date of
termination occurs.
(c)    TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF EMPLOYEE
NON-EXTENSION OF THIS AGREEMENT. If the Employee’s employment is terminated (x)
by the Company for Cause, (y) by the Employee without Good Reason, or (z) as a
result of the Employee’s non-extension of the Employment Term as provided in
Section 1 hereof, the Company shall pay to the Employee the Accrued Benefits.
(d)    TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Employee’s
employment by the Company is terminated (x) by the Company other than for Cause,
or (y) by the Employee for Good Reason, the Company shall pay or provide the
Employee with the following:
(i)     the Accrued Benefits; and
(ii)     subject to the Employee’s continued compliance with the obligations in
Sections 8, 9 and 10 hereof:
(A)     an amount (the “Severance”) equal to two (2) (the “Multiplier”) times
the Base Salary (disregarding any reduction in Base Salary that would give rise
to the Employee’s right to termination for Good Reason), payable in a single
lump sum on the first payroll date occurring on or after the sixtieth (60th) day
following the date of termination (such payroll date, the “First Payroll Date”);
(B)    an amount equal to the Target Bonus, payable in a single lump sum on the
First Payroll Date;
(C)     the Pro-Rata Bonus, payable in a single lump sum on the date on which
annual bonuses are paid to the Company’s senior executives generally for such
calendar year, but no later than March 15 of the calendar year following the
calendar year in which the date of termination occurs;

7



--------------------------------------------------------------------------------



(D)    during the period commencing on the date of termination and ending on the
earlier of (i) the twenty-four (24) month anniversary of the date of termination
or (ii) the date on which the Employee becomes eligible for coverage under the
group health plan of a subsequent employer (of which eligibility the Employee
hereby agrees to give prompt notice to the Company), subject to the Employee’s
valid election to continue healthcare coverage under Section 4980B of the Code
and the regulations thereunder, the Company shall continue to provide the
Employee and the Employee’s eligible dependents with coverage under its group
health plans at the same levels and the same cost to the Employee as would have
applied if the Employee’s employment had not been terminated based on the
Employee’s elections in effect on the date of termination, provided that (1) if
any plan pursuant to which such benefits are provided is not, or ceases prior to
the expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
1.409A-1(a)(5), or (2) the Company is otherwise unable to continue to cover the
Employee under its group health plans without penalty under applicable law
(including without limitation, Section 2716 of the Public Health Service Act or
the Patient Protection and Affordable Care Act), then, in either case, an amount
equal to each remaining Company subsidy shall thereafter be paid to the Employee
in substantially equal monthly installments over the continuation coverage
period (or the remaining portion thereof) (such coverage being hereinafter
referred to as the “Health Benefits Continuation”); and
(E)     full vesting of each outstanding Company equity award that vests solely
based on the passage of time held by the Employee on the date of termination;
provided, however, that any such award intended to exempt from Code Section 409A
as a “short-term deferral” shall be distributed to the Employee within such time
as is required for such equity award to constitute a “short-term deferral”;
provided, further, however, the accelerated vesting of the equity awards shall
not change the time or form of payment for any equity award that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A (such
vesting being hereinafter referred to as the “Accelerated Equity Vesting”).
(e)    TERMINATION AS A RESULT OF COMPANY NON-EXTENSION OF THIS AGREEMENT. If
the Employee’s employment by the Company is terminated as a result of the
Company’s non-extension of the Employment Term as provided in Section 1 hereof,
the Company shall pay or provide the Employee with the following: (i) the
Accrued Benefits; and (ii) subject to the Employee’s continued compliance with
the obligations in Sections 8, 9 and 10 hereof, (A) the Severance, payable in
accordance with Section 7(d)(ii)(A) hereof (B) an amount equal to the Target
Bonus, payable in accordance with Section 7(d)(ii)(B) hereof, (C) the Pro-Rata
Bonus, payable in accordance with Section 7(d)(ii)(C) hereof, (D) the Health
Benefits Continuation in accordance with Section 7(d)(ii)(D) hereof; (E) the
Accelerated Equity Vesting in accordance with Section 7(d)(ii)(E) hereof.
Payments and benefits provided in Sections 7(d) through 7(e) shall be in lieu of
any termination or severance payments or benefits for which the Employee may be
eligible under any of the plans,

8



--------------------------------------------------------------------------------



policies or programs of the Company or under the Worker Adjustment Retraining
Notification Act of 1988 or any similar state statute or regulation.
(f)    LIMITATION ON PAYMENTS.
(i)    Section 280G Best Pay Cap. Notwithstanding any other provision of this
Agreement, in the event that any payment or benefit received or to be received
by the Employee (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Section 7 hereof, being hereinafter referred to as
the “Total Payments”) would be subject (in whole or part), to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in any other plan,
arrangement or agreement other than this Agreement, the Total Payments shall be
reduced as set forth herein, to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax but only if (A) the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments assuming
the highest marginal tax rates for purposes of such calculation) is greater than
or equal to (B) the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments assuming the highest marginal tax rates for purposes of
such calculation and the amount of Excise Tax to which the Employee would be
subject in respect of such unreduced Total Payments). If a reduction in the
Total Payments is required by Section 7(f), the reduction shall occur in the
following order: reduction of cash payments (in reverse order of the date on
which such cash payments would otherwise be made with the cash payments that
would otherwise be made last being reduced first); cancellation of accelerated
vesting of stock awards (with such accelerated vesting shall be cancelled in the
reverse order of the grant date of Employee’s stock awards); reduction of
employee benefits; provided, that with each category the reduction shall be done
on a basis resulting in the highest amount retained by the Employee; and
provided, further, that to the extent permitted by Section 409A of the Code
(“Code Section 409A”) and Sections 280G and 4999 of the Code, if a different
reduction procedure would be permitted without violating Code Section 409A or
losing the benefit of the reduction under Sections 280G and 4999 of the Code,
the Employee may designate a different order of reduction.
(ii)    Accounting Firm. All determinations required to be made for purposes of
this Section 7(f) shall be made by an independent, nationally recognized
accounting firm selected by the Company (the “Accounting Firm”). The Company
shall bear all expenses with respect to the determinations by the Accounting
Firm required to be made hereunder. The Accounting Firm engaged to make the
determinations under this Section 7(f) shall provide its calculations, together
with detailed supporting documentation, to Employee and the Company within 15
calendar days after the date on which Employee’s right to a payment contingent
on a change in control is triggered (if requested at that time by Employee or
the Company) or such other time as agreed upon by Employee and the Company.  If
the Accounting Firm determines that no Excise Tax is payable with respect to the
Total Payments, it shall furnish Employee and the Company with documentation of
such determination reasonably acceptable to Employee.

9



--------------------------------------------------------------------------------



(g)    OTHER OBLIGATIONS. Upon any termination of the Employee’s employment with
the Company, the Employee shall promptly resign from any position as an officer,
director or fiduciary of any Company-related entity.
(h)    EXCLUSIVE REMEDY. The amounts payable to the Employee following
termination of employment and the Employment Term hereunder pursuant to Sections
6 and 7 hereof shall be in full and complete satisfaction of the Employee’s
rights under this Agreement and any other claims that the Employee may have in
respect of the Employee’s employment with the Company or any of its affiliates,
and the Employee acknowledges that such amounts are fair and reasonable, and are
the Employee’s sole and exclusive remedy, in lieu of all other remedies at law
or in equity, with respect to the termination of the Employee’s employment
hereunder or any breach of this Agreement.
8.    RELEASE; NO MITIGATION; SET-OFFS. Any and all amounts payable and benefits
or additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Employee delivers to the Company and does
not revoke a general release of claims in favor of the Company substantially in
the form of Exhibit A attached hereto. Such release shall be executed and
delivered (and no longer subject to revocation, if applicable) within sixty (60)
days following termination. For the avoidance of doubt, each Company equity
award that vests in accordance with Section 7 hereof shall remain outstanding
and eligible to vest following the date of termination and shall actually vest
and become exercisable (if applicable) and non-forfeitable upon the
effectiveness of such release. In no event shall the Employee be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Employee under any of the provisions of this Agreement,
nor shall the amount of any payment hereunder be reduced by any compensation
earned by the Employee as a result of employment by a subsequent employer or
self-employment. Subject to the provisions of Section 20(b)(v) hereof, the
Company’s obligations to pay the Employee amounts hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by the Employee to the
Company or any of its affiliates (to the extent that such set-off, counterclaim
or recoupment does not result in a violation of Code Section 409A).
9.    RESTRICTIVE COVENANTS.
(a)    CONFIDENTIALITY. During the course of the Employee’s employment with the
Company, the Employee will have access to Confidential Information. For purposes
of this Agreement, “Confidential Information” means all data, information,
ideas, concepts, discoveries, trade secrets, inventions (whether or not
patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, specifications,
designs, patterns, models, plans and strategies, and all other confidential or
proprietary information or trade secrets in any form or medium (whether merely
remembered or embodied in a tangible or intangible form or medium) whether now
or hereafter existing, relating to or arising from the past, current or
potential business, activities and/or operations of the Company or any of its
affiliates, including, without limitation, any such information relating to or
concerning finances, financing sources, acquisitions, acquisition sources,
marketing, advertising, transition, promotions, pricing, personnel, operations,
customers and tenants (including tenant or mortgagee financial or operational
data, or that of any guarantors of such obligations) suppliers, vendors,

10



--------------------------------------------------------------------------------



partners and deal sources and/or competitors. The Employee agrees that the
Employee shall not, directly or indirectly, use, make available, sell, disclose
or otherwise communicate to any person, other than in the course of the
Employee’s assigned duties and for the benefit of the Company, either during the
period of the Employee’s employment or at any time thereafter, any Confidential
Information or other confidential or proprietary information received from third
parties subject to a duty on the Company’s and its subsidiaries’ and affiliates’
part to maintain the confidentiality of such information, and to use such
information only for certain limited purposes, in each case, which shall have
been obtained by the Employee during the Employee’s employment by the Company
(or any predecessor). The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Employee, (ii) becomes
generally known to the public subsequent to disclosure to the Employee through
no wrongful act of the Employee or any representative of the Employee, or (iii)
the Employee is required to disclose by applicable law, regulation or legal
process (provided that, except to the extent disclosure by the Company or any of
its affiliates is contemplated in connection with a potential Change in Control
(as defined in the Company’s 2012 Incentive Award Plan, as may be amended from
time to time), the Employee provides the Company with prior notice of the
contemplated disclosure and cooperates with the Company at its expense in
seeking a protective order or other appropriate protection of such information).
Except to the extent disclosure by the Company or any of its affiliates is made
in connection with a potential Change in Control, the terms and conditions of
this Agreement shall remain strictly confidential, and the Employee hereby
agrees not to disclose the terms and conditions hereof to any person or entity,
other than immediate family members, legal advisors or personal tax or financial
advisors, or prospective future employers solely for the purpose of disclosing
the limitations on the Employee’s conduct imposed by the provisions of this
Section 9 who, in each case, agree to keep such information confidential.
(b)    NONCOMPETITION. The Employee acknowledges that (i) the Employee performs
services of a unique nature for the Company that are irreplaceable, and that the
Employee’s performance of such services to a “Competitive Business” (as defined
below) will result in irreparable harm to the Company, (ii) the Employee has had
and will continue to have access to Confidential Information which, if
disclosed, would unfairly and inappropriately assist in competition against the
Company and its affiliates, (iii) in the course of the Employee’s employment by
a Competitive Business, the Employee would inevitably use or disclose such
Confidential Information, (iv) the Company and its affiliates have substantial
relationships with their customers and the Employee has had and will continue to
have access to these customers, (v) the Employee has generated and will continue
to generate goodwill for the Company and its affiliates in the course of the
Employee’s employment, (vi) the Company has invested significant time and
expense in developing the Confidential Information and goodwill, and (vii) the
Company’s operations and the operations upon with the Employee works are
nationwide in scope. Accordingly, during the Employee’s employment hereunder and
for a period of twelve (12) months following a termination of the Employee’s
employment for any reason other than a termination of employment by the Company
(x) other than for Cause, (y) by the Employee for Good Reason or (z) as a result
of the Company’s non-extension of the Employment Term as provided in Section 1
hereof, the Employee agrees that the Employee will not, directly or indirectly,
own, manage, operate, control, be employed by (whether as an employee,
consultant, independent contractor or otherwise, and whether or not for
compensation) or render services to any person, firm, corporation or other
entity, in whatever

11



--------------------------------------------------------------------------------



form, engaged in a Competitive Business in the United States. Notwithstanding
the foregoing, nothing herein shall prohibit the Employee from being a passive
owner of not more than two percent (2%) of the equity securities of a publicly
traded corporation engaged in a Competitive Business, so long as the Employee
has no active participation in the business of such corporation. For purposes
hereof, the term “Competitive Business” shall mean any business involved in the
net leased real estate investment industry and the term “Employee’s Termination”
shall mean the date the Employee ceases to be employed by the Company for
whatever reason, whether voluntarily or involuntarily.
(c)    NONSOLICITATION; NONINTERFERENCE. During the Employee’s employment
hereunder and for a period of twelve (12) months following Employee’s
Termination, the Employee agrees that the Employee shall not, except in the
furtherance of the Employee’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (i) solicit, aid or induce any customer, tenant or mortgagee (or any
person or entity to whom the Company has leases property or provided capital,
directly or indirectly, within the prior 18 months) of the Company or any of its
affiliates to purchase goods or services or enter into transactions for the
purchase, sale, lease, license or financing of real property then offered by the
Company or any of its affiliates from another person, firm, corporation or other
entity or assist or aid any other person or entity in identifying or soliciting
any such customer, tenant or counterparty, (ii) solicit, aid or induce any
employee, representative or agent of the Company or any of its affiliates with
whom the Employee, during the term of his employment had contact or became aware
of, or about whom the Employee has trade secret or Confidential Information, to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company, or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, or (iii) interfere, or
aid or induce any other person or entity in interfering, with the relationship
between the Company or any of its affiliates and any of their respective
vendors, joint venturers or licensors. An employee, representative or agent
shall be deemed covered by this Section 9(c) while so employed or retained and
for a period of three (3) months thereafter. Notwithstanding the foregoing, the
provisions of this Section 9(c) shall not be violated by general advertising or
solicitation not specifically targeted at Company-related persons or entities.
(d)    NONDISPARAGEMENT. The Employee agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, members, agents or products other than in the good faith
performance of the Employee’s duties to the Company while the Employee is
employed by the Company. The Company agrees to direct the members of its Board
and its executive officers, while employed by the Company or serving as a
director of the Company, not to make negative comments or otherwise disparage
the Employee. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings), and the foregoing limitation
on the Company’s directors and executive officers shall not be violated by
statements that they in good faith believe are necessary or appropriate to make
in connection with performing their duties and obligations to the Company.

12



--------------------------------------------------------------------------------



(e)    INVENTIONS. (i). The Employee acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments,
software, know-how, processes, techniques, methods, works of authorship and
other work product, whether patentable or unpatentable, (A) that are reduced to
practice, created, invented, designed, developed, contributed to, or improved
with the use of any resources of the Company or its subsidiaries and/or within
the scope of the Employee’s work with the Company or its subsidiaries or that
relate to the business, operations or actual or demonstrably anticipated
research or development of the Company or its subsidiaries, and that are made or
conceived by the Employee, solely or jointly with others, during the period of
the Employee’s employment with the Company or its subsidiaries, or (B) suggested
by any work that the Employee performs in connection with the Company or its
subsidiaries, either while performing the Employee’s duties with the Company or
its subsidiaries or on the Employee’s own time, but only insofar as the
Inventions are related to the Employee’s work as an employee or other service
provider to the Company or its subsidiaries, shall belong exclusively to the
Company or its subsidiaries (or a designee), whether or not patent or other
applications for intellectual property protection are filed thereon (the
“Inventions”). The Employee will keep full and complete written records (the
“Records”), in the manner prescribed by the Company or its subsidiaries, of all
Inventions, and will promptly disclose all Inventions completely and in writing
to the Company. The Records shall be the sole and exclusive property of the
Company or its subsidiaries, and the Employee will surrender them upon the
termination of the Employment Term, or upon the request of the Company or any of
its subsidiaries. The Employee will assign to the Company or its subsidiaries
the Inventions and all patents or other intellectual property rights that may
issue thereon in any and all countries, whether during or subsequent to the
Employment Term, together with the right to file, in the Employee’s name or in
the name of the Company or its subsidiaries (or a designee), applications for
patents and equivalent rights (the “Applications”). The Employee will, at any
time during and subsequent to the Employment Term, make such applications, sign
such papers, take all rightful oaths, and perform all other acts as may be
requested from time to time by the Company or its subsidiaries to perfect,
record, enforce, protect, patent or register the Company’s (or a subsidiary’s)
rights in the Inventions, all without additional compensation to the Employee
from the Company or its subsidiaries. The Employee will also execute assignments
to the Company or its subsidiaries (or a designee) of the Applications, and give
the Company, its subsidiaries and their attorneys all reasonable assistance
(including the giving of testimony) to obtain the Inventions for the Company’s
(or a subsidiary’s) benefit, all without additional compensation to the Employee
from the Company or its subsidiaries, but entirely at the expense of the Company
or its subsidiaries.
(i)    In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
or its subsidiaries, and the Employee agrees that the Company or any of its
subsidiaries will be the sole owner of the Inventions, and all underlying rights
therein, in all media now known or hereinafter devised, throughout the universe
and in perpetuity without any further obligations to the Employee. If the
Inventions, or any portion thereof, are deemed not to be Work for Hire, or the
rights in such Inventions do not otherwise automatically vest in the Company or
any of its subsidiaries, the Employee hereby irrevocably conveys, transfers and
assigns to the Company or its subsidiaries, all rights, in all media now known
or hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Employee’s right, title
and interest in the copyrights (and

13



--------------------------------------------------------------------------------



all renewals, revivals and extensions thereof) to the Inventions, including,
without limitation, all rights of any kind or any nature now or hereafter
recognized, including, without limitation, the unrestricted right to make
modifications, adaptations and revisions to the Inventions, to exploit and allow
others to exploit the Inventions and all rights to sue at law or in equity for
any infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom. In
addition, the Employee hereby waives any so-called “moral rights” with respect
to the Inventions. To the extent that the Employee has any rights in the results
and proceeds of the Employee’s service to the Company or its subsidiaries that
cannot be assigned in the manner described herein, the Employee agrees to
unconditionally waive the enforcement of such rights. The Employee hereby waives
any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Employee’s benefit by virtue of the Employee being an
employee of or other service provider to the Company or any of its subsidiaries.
(f)    RETURN OF COMPANY PROPERTY. On the date of the Employee’s Termination (or
at any time prior thereto at the Company’s request), the Employee shall return
all property belonging to the Company or its affiliates (including, but not
limited to, any Company-provided laptops, computers, cell phones, wireless
electronic mail devices or other equipment, or documents and property belonging
to the Company). The Employee may retain the Employee’s rolodex and similar
address books provided that such items only include contact information.
(g)    REASONABLENESS OF COVENANTS. In signing this Agreement, the Employee
gives the Company assurance that the Employee has carefully read and considered
all of the terms and conditions of this Agreement, including the restraints
imposed under this Section 9. The Employee agrees that these restraints are
necessary for the reasonable and proper protection of the Company and its
affiliates and their Confidential Information and that each and every one of the
restraints is reasonable in respect of subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Employee from obtaining other suitable employment during
the period in which the Employee is bound by the restraints. The Employee
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its affiliates and that the Employee has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. The Employee further covenants that the Employee will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section 9. It is also agreed that each of the Company’s affiliates will have the
right to enforce all of the Employee’s obligations to that affiliate under this
Agreement, including without limitation pursuant to this Section 9.
(h)    REFORMATION. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 9 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.

14



--------------------------------------------------------------------------------



(i)    TOLLING. In the event of any violation of the provisions of this Section
9, the Employee acknowledges and agrees that the post-termination restrictions
contained in this Section 9 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.
(j)    SURVIVAL OF PROVISIONS. The obligations contained in this Section 9 and
Section 10 hereof shall survive the termination or expiration of the Employment
Term and the Employee’s employment with the Company and shall be fully
enforceable thereafter.
10.    COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of all claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of all claims that may
be made by the Company or its affiliates, to the extent that such claims may
relate to the period of the Employee’s employment with the Company and does not
unreasonably interfere with the Employee’s subsequent employment or
self-employment. The Employee agrees to promptly inform the Company if the
Employee becomes aware of any lawsuit involving such claims that may be filed or
threatened against the Company or its affiliates. The Employee also agrees to
promptly inform the Company (to the extent that the Employee is legally
permitted to do so) if the Employee is asked to assist in any investigation of
the Company or its affiliates (or their actions), regardless of whether a
lawsuit or other proceeding has then been filed against the Company or its
affiliates with respect to such investigation, and shall not do so unless
legally required. Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Employee for all reasonable out-of-pocket travel,
duplicating or telephonic expenses incurred by the Employee in complying with
this Section 10, and, after the Employment Term, the Company shall pay the
Employee a daily fee, in an amount (rounded down to the nearest whole cent)
determined by dividing the Employee’s Base Salary as in effect on the date of
termination by 250, for services rendered by the Employee in complying with this
Section 10; provided that no such payment shall be required by the Company under
this Section 10 during any period in which severance is being paid to the
Employee pursuant to Section 7(d) hereof.
11.    EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 9 or Section 10 hereof would be inadequate and, in
recognition of this fact, the Employee agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without the necessity
of showing actual monetary damages or the posting of a bond or other security.
In the event of a violation by the Employee of Section 9 or Section 10 hereof,
any severance being paid to the Employee pursuant to this Agreement or otherwise
shall immediately cease.

15



--------------------------------------------------------------------------------



12.    NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 12 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company; provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise (including, for the avoidance of doubt, the surviving entity in
the Company Merger).
13.    NOTICE. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Employee:


At the address (or to the facsimile number) shown
in the books and records of the Company.


If to the Company:


Spirit Realty Capital, Inc.
16767 North Perimeter Drive
Suite 210
Scottsdale, Arizona 85260
Attention: Board of Directors



or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
14.    SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.
15.    SEVERABILITY. The provisions of this Agreement shall be deemed severable.
The invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction,

16



--------------------------------------------------------------------------------



it being intended that all rights and obligations of the parties hereunder shall
be enforceable to the fullest extent permitted by applicable law.
16.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
17.    GOVERNING LAW; JURISDICTION. This Agreement, the rights and obligations
of the parties hereto, and all claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Arizona,
without regard to the choice of law provisions thereof. Each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of Arizona or the United States District Court for the District of
Arizona and the appellate courts having jurisdiction of appeals in such courts.
In that context, and without limiting the generality of the foregoing, each of
the parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or the Employee’s employment by the Company or any
affiliate, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Arizona, the court of the United States of America for the District of
Arizona, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such Arizona State court or, to the extent permitted by
law, in such federal court, (b) consents that any such Proceeding may and shall
be brought in such courts and waives any objection that the Employee or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Employee’s
employment by the Company or any affiliate of the Company, or the Employee’s or
the Company’s performance under, or the enforcement of, this Agreement, (d)
agrees that service of process in any such Proceeding may be effected by mailing
a copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party at the Employee’s or the
Company’s address as provided in Section 13 hereof, and (e) agrees that nothing
in this Agreement shall affect the right to effect service of process in any
other manner permitted by the laws of the State of Arizona. The parties
acknowledge and agree that in connection with any dispute hereunder, each party
shall pay all of its own costs and expenses, including, without limitation, its
own legal fees and expenses.
18.    MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer or director of the Company as may be
designated by the Board. Notwithstanding the foregoing, the Board agrees to
enter into any amendment to this Agreement requested by the Employee to conform
the terms of this Agreement to the terms of the employment agreement between the
Company and any of the executive officers of the Company entered into on or
within 365 days after the Effective Date (other than the Employee’s duties, Base
Salary, Annual Bonus and Target Bonus) if and to the extent that the terms of
the employment agreement with any other executive officer are different than the
terms of this Agreement and provide such executive officer with more favorable
rights as determined by the Employee in his sole discretion. No waiver

17



--------------------------------------------------------------------------------



by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. As of the
Effective Date, this Agreement, together with all exhibits hereto (if any) sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes any and all prior agreements or
understandings between the Employee and the Company with respect to the subject
matter hereof. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
19.    REPRESENTATIONS. The Employee represents and warrants to the Company that
(a) the Employee has the legal right to enter into this Agreement and to perform
all of the obligations on the Employee’s part to be performed hereunder in
accordance with its terms, and (b) the Employee is not a party to any agreement
or understanding, written or oral, and is not subject to any restriction, which,
in either case, could prevent the Employee from entering into this Agreement or
performing all of the Employee’s duties and obligations hereunder. The Company
represents and warrants to the Employee that it is duly authorized to enter into
this Agreement and to perform all of its obligations in accordance with its
terms.
20.    TAX MATTERS.
(a)    WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
(b)    SECTION 409A COMPLIANCE.
(i)    The intent of the parties is that payments and benefits under this
Agreement be exempt from or comply with Code Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be exempt
from, and, to the extent not exempt, in compliance therewith. To the extent that
any provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Employee and the Company of the applicable provision without violating the
provisions of Code Section 409A. In no event shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Employee by Code
Section 409A, or damages for failing to comply with Code Section 409A, in each
case, for any payments made consistent with the terms of this Agreement.
(ii)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision

18



--------------------------------------------------------------------------------



of any benefit that is considered “nonqualified deferred compensation” under
Code Section 409A payable on account of a “separation from service,” such
payment or benefit shall not be made or provided until the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of the Employee, and (B) the date of the
Employee’s death, to the extent required under Code Section 409A. Upon the
expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this Section 20(b)(ii) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Employee in a lump sum, and all remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.
(iii)    To the extent that reimbursements or other in-kind benefits for the
Employee constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
(iv)    For purposes of Code Section 409A, the Employee’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(v)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



19



--------------------------------------------------------------------------------


























    
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


SPIRIT REALTY CAPITAL, INC.






By:                            


Name:                            


Title:                            




EMPLOYEE






                            
Phillip D. Joseph, Jr.
 
 
 
 




 
Employment Agreement Signature Page
 




--------------------------------------------------------------------------------




EXHIBIT A


GENERAL RELEASE


I, Phillip D. Joseph, Jr., in consideration of and subject to the performance by
Spirit Realty Capital, Inc. (together with its subsidiaries, the “Company”), of
its obligations under the Employment Agreement dated as of [________] (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its affiliates, subsidiaries and direct or indirect parent entities
and all present, former and future directors, officers, agents, representatives,
employees, predecessors, successors and assigns of the Company and/or its
affiliates, subsidiaries and direct or indirect parent entities (collectively,
the “Released Parties”) to the extent provided below (this “General Release”).
The Released Parties are intended to be third-party beneficiaries of this
General Release, and this General Release may be enforced by each of them in
accordance with the terms hereof in respect of the rights granted to such
Released Parties hereunder. Terms used herein but not otherwise defined shall
have the meanings given to them in the Agreement.
1.I understand that any payments or benefits paid or granted to me under Section
7 of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive certain of the payments and
benefits specified in Section 7 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter. Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates.
2.    Except as provided in paragraphs 4 and 5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter‑claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising

A-1





--------------------------------------------------------------------------------




under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).
3.    I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.
4.    I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
5.    I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Additionally, I am
not waiving (i) any right to the Accrued Benefits or any severance benefits to
which I am entitled under the Agreement, (ii) any claim relating to directors’
and officers’ liability insurance coverage or any right of indemnification under
the Company’s organizational documents or otherwise, or (iii) my rights as an
equity or security holder in the Company or its affiliates.
6.    In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.
7.    I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.




--------------------------------------------------------------------------------




8.    I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.
9.    Any non‑disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self‑regulatory organization or any governmental entity.
10.    I hereby acknowledge that Sections 7 through 13, 15, 17, 18 and 20 of the
Agreement shall survive my execution of this General Release.
11.    I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.
12.    Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.
13.    Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
1.
I HAVE READ IT CAREFULLY;

2.
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

3.
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;





--------------------------------------------------------------------------------




4.
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

5.
I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]‑DAY PERIOD;

6.
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

7.
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

8.
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.



SIGNED:                            DATED:                        Phillip D.
Joseph, Jr.






--------------------------------------------------------------------------------




EXHIBIT B


RESTRICTED STOCK AGREEMENT



A-1





--------------------------------------------------------------------------------




EXHIBIT C


PERFORMANCE SHARE AWARD





A-1



